1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     DAMON R. JOHNSON,                                   Case No. 2:21-cv-00610-RFB-DJA
4                                            Plaintiff,                    ORDER
5            v.
6     CHARLES DANIELS, et al.,
7                                        Defendants.
8
9    I.     DISCUSSION

10          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

11   an individual who has been released from the custody of the Nevada Department of

12   Corrections. On April 13, 2021, Plaintiff submitted an application to proceed in forma

13   pauperis for prisoners. (ECF No. 1). On April 16, 2021, this Court denied the Plaintiff’s

14   application without prejudice because the application was incomplete and directed

15   Plaintiff to file a new fully complete application on or before June 14, 2021. (ECF No. 3).

16   Thereafter, on April 27, 2021, this Court received a notice of returned mail. (ECF No. 4).

17   On May 17, 2021, Plaintiff filed a notice of change of address. (ECF No. 5). The Court

18   now directs Plaintiff to file an application to proceed in forma pauperis by a non-prisoner

19   on or before June 14, 2021 or pay the full filing fee of $402. The Court will retain Plaintiff’s

20   civil rights complaint (ECF No. 1-1) but will not file it until the matter of the payment of the

21   filing fee is resolved.

22   II.    CONCLUSION

23          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send

24   Plaintiff the approved form application to proceed in forma pauperis by a non-prisoner, as

25   well as the document entitled information and instructions for filing an in forma pauperis

26   application.

27          IT IS FURTHER ORDERED that on or before June 14, 2021, Plaintiff shall either:

28   (1) file a fully complete application to proceed in forma pauperis by a non-prisoner; or (2)
1
     pay the full filing fee of $402.
2
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
3
     this case will be subject to dismissal without prejudice for Plaintiff to file a new case with
4
     the Court when Plaintiff is either able to file a fully complete application to proceed in
5
     forma pauperis by a non-prisoner or pays the full $402 filing fee.
6
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
7
     (ECF No. 1-1) but shall not file it at this time.
8
            DATED: May 18, 2021
9
10                                               __________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
